  Case 19-01863        Doc 31      Filed 04/04/19 Entered 04/04/19 19:24:55          Desc Main
                                    Document     Page 1 of 11


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )      Case No.: 19-01863
                                              )
       Deevon R Dorsey                        )
                                              )      Chapter 13
                                              )
                                              )
                                              )      Judge:    Timothy A. Barnes
                       Debtor(s)              )




TO:   Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604;


See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on April 4, 2019.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 19-01863   Doc 31   Filed 04/04/19 Entered 04/04/19 19:24:55   Desc Main
                              Document     Page 2 of 11

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       American General Financial
                       Attn: Bankruptcy De
                       Po Box 3251
                       Evansville, IN 47731


                       American InfoSource
                       Agent
                       PO Box 248838
                       Oklahoma City, OK 73124


                       City of Chicago
                       Att: Bankruptcy Dept
                       121 N. LaSalle Street 7th Fl
                       Chicago, IL 60602


                       Cook County
                       Real Estate & Tax Services
                       118 N Clark St. Rm 434
                       Chicago, IL 60602


                       Cook County Treasurer
                       Att: Bankruptcy
                       118 North Clark Street, Room 112
                       Chicago, IL 60602


                       Country Club Hills
                       Att: Bankrutpcy
                       4200 West Main St.
                       Country Club Hills, IL 60478


                       David Orr
                       Tax Redemption Division
                       118 N Clark St. Rm 434
                       Chicago, IL 60602


                       Exeter Finance LLC
                       Po Box 166097
                       Irving, TX 75016


                       Fair Deal of Illinois Inc.
                       C/O/ GREG REITER
                       30 South Wacker Drive, Suite 1710
                       Chicago, IL 60606
Case 19-01863   Doc 31   Filed 04/04/19 Entered 04/04/19 19:24:55   Desc Main
                          Document     Page 3 of 11


                   First Premier Bank
                   601 S Minnesota Ave
                   Sioux Falls, SD 57104


                   Flagship Credit Acceptance
                   P.O. Box 965
                   Chadds Ford, PA 19317


                   Harris
                   Harris & Harris, Ltd.
                   111 W Jackson Blvd 400
                   Chicago, IL 60604


                   Keynote Consulting
                   220 West Campus Drive
                   Suite 102
                   Arlington Heights, IL 60004


                   Merrick Bk
                   Attn: Bankruptcy
                   P.O. Box 9201
                   Old Bethpage, NY 11804


                   MFG Financial Inc
                   POBox 526262
                   Salt Lake City, UT 84152


                   Midstate Collection So
                   Po Box 3292
                   Champaign, IL 61826


                   Municollofam
                   3348 Ridge Road
                   Lansing, IL 60438


                   PHH Mortgage Corp.
                   2001 Bishops Gate Blvd.
                   Attn: Mail Stop SV-01
                   Mount Laurel, NJ 08054


                   PHH Mortgage Corp.
                   2001 Bishops Gate Blvd.
                   Attn: Mail Stop SV-01
                   Mount Laurel, NJ 08054
Case 19-01863   Doc 31   Filed 04/04/19 Entered 04/04/19 19:24:55   Desc Main
                          Document     Page 4 of 11


                   Portfolio Recovery
                   Po Box 41067
                   Norfolk, VA 23541


                   Premire Bank Card
                   c/o Jefferson Captial Systems
                   PO Box 7999
                   Saint Cloud, MN 56302


                   U.S. Dept. of Edu c/o FedLoan Serv
                   Pob 60610
                   Harrisburg, PA 17106


                   Verizon
                   500 Technology Dr
                   Ste 550
                   Weldon Spring, MO 63304
                 Case 19-01863                       Doc 31
                                                         30          Filed 04/04/19 Entered 04/04/19 19:24:55
                                                                                                     19:16:09                     Desc Main
                                                                      Document
                                                                       Document PagePage51of
                                                                                           of11
                                                                                              7
 Fill in this information to identify your case:
 Debtor 1               Deevon R Dorsey
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-01863                                                                                 have been changed.
                                                                                                                       2.1, 2.5, 3.1, 3.2, 3.5, 4.2, 5.1, 5.2,
                                                                                                                       8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1398 per Month for 3 months
$2017 per Month for 57 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-01863                       Doc 31
                                                         30             Filed 04/04/19 Entered 04/04/19 19:24:55
                                                                                                        19:16:09                     Desc Main
                                                                         Document
                                                                          Document PagePage62of
                                                                                              of11
                                                                                                 7
 Debtor                Deevon R Dorsey                                                                    Case number     19-01863

      Check one.
                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $119,163.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               2017 Dodge
 Flagship Credit               Grand Caravan                                               Prepetition:
 Acceptance                    50,000 miles                                   $467.00                $0.00        0.00%               $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the

Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-01863                       Doc 31
                                                         30           Filed 04/04/19 Entered 04/04/19 19:24:55
                                                                                                      19:16:09                   Desc Main
                                                                       Document
                                                                        Document PagePage73of
                                                                                            of11
                                                                                               7
 Debtor                Deevon R Dorsey                                                                 Case number    19-01863

                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of           Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior       secured claim   rate       payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments
                                             629
                                             Forsythe
                                             Ave
                                             Calumet
                                             City, IL
                                             60409
                                             Cook
                                             County
                                             Principal
                                             Residence
                                             Property
                                             Taxes
                                             2011, 2012,
 Cook                                        2017 PIN
 County                                      30-08-411-                                                                 18.00
 Treasurer             $6,521.74             040-0000                $95,319.00         $0.00            $6,521.74         %       $165.61            $9,936.55
                                             15418
                                             South
                                             Marshfield
                                             Ave
                                             Harvey, IL
                                             60426
                                             Cook
                                             County
                                             Property
                                             Taxes
                                             2013- 2017
 Cook                                        PIN
 County                $33,581.9             29-18-230-                                                                 18.00                         $51,165.6
 Treasurer             3                     023-0000                $39,600.00         $0.00          $33,581.93          %       $852.76                    0
                                             2013 Kia
 Exeter                                      Optima
 Finance               $21,208.4             83,000                                                                                                   $12,920.2
 LLC                   2                     miles                   $10,875.00         $0.00          $10,875.00      7.00%       $215.34                    3

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


Official Form 113                                                                 Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-01863                       Doc 31
                                                         30          Filed 04/04/19 Entered 04/04/19 19:24:55
                                                                                                     19:16:09                      Desc Main
                                                                      Document
                                                                       Document PagePage84of
                                                                                           of11
                                                                                              7
 Debtor                Deevon R Dorsey                                                            Case number         19-01863

                          The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                          that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                          under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                          treated in Part 5 below.

 Name of Creditor                                                                Collateral
 MFG Financial Inc                                                               1995 Ford Windstar
 PHH Mortgage Corp.                                                              18340 Anthony Ave, Country Club Hills, IL 60478 Cook County

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 5.40% of plan payments; and
             during the plan term, they are estimated to total $6,434.91.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 100.00 % of the total amount of these claims, an estimated payment of $ 34,661.39 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 87,955.32 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                          The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed
                          below on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or
                          directly by the debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and
                          disbursed by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).


Official Form 113                                                              Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-01863                       Doc 31
                                                         30          Filed 04/04/19 Entered 04/04/19 19:24:55
                                                                                                     19:16:09                     Desc Main
                                                                      Document
                                                                       Document PagePage95of
                                                                                           of11
                                                                                              7
 Debtor                Deevon R Dorsey                                                                 Case number     19-01863

 Name of Creditor                                        Current installment payment          Amount of arrearage to be      Estimated total payments by
                                                                                              paid                           trustee
 U.S. Dept. of Edu c/o
 FedLoan Serv                                                                    $0.00                               $0.00                                 $0.00
                                                         Disbursed by:
                                                            Trustee
                                                            Debtor(s)

Insert additional claims as needed.

 5.3         Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 1. The Chapter 13 plan payments will increase from $1,398 to $2,017 per month commencing with the May 2019 plan
 payment until the end of the plan.

 2. General Unsecured Creditors shall receive 4.5% interest.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Deevon R Dorsey                                                  X
       Deevon R Dorsey                                                       Signature of Debtor 2
       Signature of Debtor 1

       Executed on            April 4, 2019                                              Executed on

 X     /s/ David Cutler                                                           Date     April 4, 2019
       David Cutler
       Signature of Attorney for Debtor(s)

Official Form 113                                                                Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-01863                       Doc 31
                                                         30          Filed 04/04/19 Entered 04/04/19 19:24:55
                                                                                                     19:16:09             Desc Main
                                                                      Document
                                                                       Document PagePage10
                                                                                         6 of 7
                                                                                              11
 Debtor                Deevon R Dorsey                                                           Case number   19-01863


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                 Case 19-01863                       Doc 31
                                                         30          Filed 04/04/19 Entered 04/04/19 19:24:55
                                                                                                     19:16:09              Desc Main
                                                                      Document
                                                                       Document PagePage11
                                                                                         7 of 7
                                                                                              11
 Debtor                Deevon R Dorsey                                                           Case number   19-01863

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                   $74,022.38

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $10,434.91

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $34,661.39

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                $119,118.68




Official Form 113                                                              Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
